     Case 2:19-cv-00982-VAP-PLA Document 90 Filed 05/14/20 Page 1 of 1 Page ID #:705



1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9                                           WESTERN DIVISION
10

11    DENNIS KING, et al.,                        )   No. CV 19-982-VAP (PLAx)
                                                  )
12                          Plaintiffs,           )   ORDER ACCEPTING MAGISTRATE
                                                  )   JUDGE’S REPORT AND
13                    v.                          )   RECOMMENDATION
                                                  )
14    TERENCE SEAN McGEE, M.D., et al.,           )
                                                  )
15                          Defendants.           )
                                                  )
16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed judgment creditor's Application for an
18    order for the sale of the subject dwelling (ECF No. 63), defendants' Opposition to the Application,
19    creditor's Reply, all the records and files herein, and the Magistrate Judge’s Report and
20    Recommendation. The Court accepts the recommendations of the Magistrate Judge.
21           ACCORDINGLY, IT IS ORDERED:
22           1.     The Report and Recommendation is accepted.
23           2.     Judgment creditor's Application for an order for the sale of the subject dwelling (ECF
24                  No. 63) is denied.
25           3.     The clerk shall serve this Order on all counsel or parties of record.
26

27    DATED: May 14, 2020                              ______________________________________
                                                           HONORABLE VIRGINIA A. PHILLIPS
28                                                      CHIEF UNITED STATES DISTRICT JUDGE
